Citation Nr: 1133128	
Decision Date: 09/08/11    Archive Date: 09/15/11

DOCKET NO.  08-29 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a left knee disorder.

2.  Whether new and material evidence has been received to reopen a claim for service connection for a left ankle sprain.

3.  Entitlement to service connection for a left knee disorder.

4.  Entitlement to service connection for a left ankle sprain.

5.  Entitlement to service connection for a shoulder disorder.

6.  Entitlement to service connection for poor circulation, also claimed as neuropathy of the extremities.

7.  Entitlement to a rating in excess of 20 percent for residuals of a chronic lumbar strain.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel


INTRODUCTION

The Veteran served on active duty from March 1997 to September 1999.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

In April 2011, the Veteran testified before the undersigned Veterans Law Judge during a Board hearing held at the RO.  A transcript of the hearing is of record.

The issues of service connection for a left knee disorder, for a left ankle sprain, for a shoulder disorder, for poor circulation, and entitlement to a rating in excess of 20 percent for residuals of a chronic lumbar strain are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the appellant, if further action is required.  


FINDINGS OF FACT

1.  In a July 2005 rating decision, the RO found that new and material evidence had not been submitted to reopen claims of service connection for a left knee disorder and for a left ankle sprain; although properly notified of the denial, the Veteran failed to perfect an appeal.

2.  The evidence associated with the claims file subsequent to the July 2005 rating decision relates to an unestablished fact necessary to substantiate the claim for service connection for a left knee disorder, and raises a reasonable possibility of substantiating the claim.

3.  The evidence associated with the claims file subsequent to the July 2005 rating decision also relates to an unestablished fact necessary to substantiate the claim for service connection for a left ankle sprain, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The July 2005 RO rating decision that found that new and material evidence had not been submitted to reopen claims of service connection claims for a left knee disorder and for a left ankle sprain is final.  38 U.S.C.A. § 7105(b) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2010).

2.  Evidence received since the final July 2005 determination wherein the RO denied the Veteran's petition to reopen his claims for service connection for a left knee disorder and for a left ankle sprain is new and material and the claims are reopened.  38 U.S.C.A. §§ 5103, 5103A, 5104, 5107, 5108, 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.104(a), 3.156, 3.159, 20.1103 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) and as interpreted by the United States Court of Appeals for Veterans Claims (the Court), have been satisfied by information provided to the Veteran in a letter from the RO dated in November 2006.  This letter notified the Veteran of VA's responsibilities in obtaining information to assist the Veteran in completing his claims, and identified the Veteran's duties in obtaining information and evidence to substantiate his claims.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 20 Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006)).  In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court clarified VA's duty to notify in the context of claims to reopen.  The Board finds that proper notice has been given and even if there were deficiencies in the notice given the Veteran has not been prejudiced as the decision reopens the claim below and is requesting further development in the remand section.


New and Material Evidence - Laws and Regulations

The Veteran seeks service connection for a left knee disorder and service connection for a left ankle sprain.  The RO previously considered and denied the Veteran's petition to reopen claims for service connection for his claimed left knee and left ankle disorders.  It appears that the RO did not reopen these issues in the August 2007 rating decision now under appeal.  The question of whether new and material evidence has been received to reopen a claim must be addressed by the Board de novo regardless of any RO action.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

The submission of "new and material" evidence is a jurisdictional prerequisite to the Board's review of such attempts to reopen a claim.  Absent the submission of evidence that is sufficient to reopen the claim, the Board's analysis must cease.  See Barnett, 83 F.3d at 1383; Butler v. Brown, 9 Vet. App. 167, 171 (1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  Therefore, the Board will undertake a de novo review of the new and material evidence issue for both claims.

As a general rule, a claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to a claim that is final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When a claimant seeks to reopen a final decision, the first inquiry is whether the evidence obtained after the last disallowance is "new and material."  Under 38 C.F.R. § 3.156(a), new evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Initially, it is noted that the evidence to be reviewed for sufficiency to reopen a claim is the evidence submitted since the most recent final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  In order for evidence to be sufficient to reopen a previously denied claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  Furthermore, "material evidence" could be "some new evidence [that] may well contribute to a more complete picture of the circumstances surrounding the origin of the Veteran's injury or disability, even where it will not eventually convince the Board to alter its rating decision."  Hodge v. West, 155 F. 3d 1356, 1363 (Fed. Cir. 1998).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  The VA may then proceed to the merits of the claim on the basis of all of the evidence of record.

Left Knee and Left Ankle

The claims for service connection for a left knee disorder and for a left ankle sprain were formerly denied in a June 2000 rating decision as the RO essentially found that the evidence did not establish any current left knee or left ankle disability.  On appeal of the denials in the June 2000 rating decision, the Board also denied service connection for a left knee disorder and for residuals of a left ankle sprain in a February 2002 decision.  Subsequently, the RO denied that the Veteran had submitted new and material evidence with which to reopen claims for service connection for a left knee disorder and for a left ankle sprain in a decision dated in July 2005.  Subsequently, in a letter dated in July 2005, the RO informed the Veteran of this decision and of his appeal rights, but the Veteran did not appeal.  

At the time of the July 2005 rating decision the evidence of record consisted of service treatment records, post-service medical records, and the reports of VA examinations in March 2000 and June 2005.  

In August 2006, the Veteran filed the current petition to reopen his service connection claims for a left knee disorder and for a left ankle sprain.  Evidence added to the claims file since the prior final decision in July 2005 includes: VA medical records dated from September 2006 to June 2009; private medical records from Dr. A.C., a chiropractor, dated from June 2006 to August 2006; private medical records from Dr. O.W.C. dated from May 2008 to October 2008; X-ray studies and a magnetic resonance imaging (MRI) scan from the Dale Medical Center dated in June 2008; VA examination reports dated in November 2006 and December 2009; a copy of the transcript of the Veteran's Travel Board hearing in April 2011; and copies of written submissions from the Veteran and his representative.  Much of this evidence pertained to the Veteran's other claims for compensation.

The evidence submitted subsequent to the July 2005 rating decision is new, in that it was not previously of record and is also material.  Subsequent to the final July 2005 decision, the Veteran testified during his April 2011 Board hearing that ever since he hurt his back in service he has tried to compensate for the back pain by shifting the pressure "on the opposite side of where my pain is to . . . keep some of the pressure off of the spine" and that these shifting maneuvers have ended up hurting the ankle and caused pain in the left knee (see transcript at pp. 9-10).  

The Board observes that the Veteran's lay evidence of post-service difficulties with his left knee and left ankle brought on by shifting maneuvers to compensate for his service-connected back pain is competent evidence to show the possible cause or aggravation of his claimed left knee and left ankle disorders because knee and ankle pain as the result of compensating for back discomfort are the types of disorders that are capable of lay observation.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (rejecting view lay person is not competent to provide testimony regarding nexus); see also Barr v. Nicholson, 21 Vet. App. 303, 307-09 (2007) (holding that medical evidence is not always required to establish the elements of in-service incurrence and nexus).  The Board finds the evidence sufficient to reopen the Veteran's claims for left knee and left ankle disorders.  

Presumed credible, the Veteran's lay testimony received since the July 2005 rating decision reflects that the Veteran may have current left knee and left ankle disabilities caused by or aggravated by a service-connected spinal disability.  See 38 C.F.R. § 3.310 (setting forth the requirements for establishing secondary service connection).  Further, his lay testimony contributes a more complete picture of the circumstances surrounding the origin of his claimed disabilities, and could reasonably substantiate the claims were they to be reopened by triggering VA examinations, even though these claims may not prove successful on the merits.  See Hodge, 155 F.3d at 1363; Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  

The Board notes that the decision herein to reopen the Veteran's claims for a left knee disorder and for a left ankle sprain is not based on his representative's argument during the Travel Board hearing to now consider each claim secondary to the Veteran's service-connected spinal disability.  A new theory of entitlement is not a new claim, but constitutes an application to reopen the previously denied claim.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008) (a new theory of causation for the same disease or injury that was the subject of a previously denied claim cannot be the basis of a new claim under § 7104(b)); see also Ashford v. Brown, 10 Vet. App. 120, 123 (1997) (a new etiological theory does not constitute a new claim).  Instead, in this decision the Board has addressed only the question of whether new and material evidence has been received to reopen these claims, and has found that the Veteran's lay testimony about the compensation and shifting he undertakes because of his service-connected back disability is credible and sufficient evidence under Justus to show that he suffers from current left knee and left ankle disabilities and to reopen each claim.

Therefore, the Board finds that the evidence submitted since the final July 2005 rating decision relates to an unestablished fact necessary to substantiate these claims, and raises a reasonable possibility of substantiating each claim.  Accordingly, the Board finds that the claims for service connection for a left knee disorder and for a left ankle sprain are reopened.


ORDER

New and material evidence having been received, the claim for service connection for a left knee disorder is reopened.

New and material evidence having been received, the claim for service connection for a left ankle sprain is reopened.


REMAND

Unfortunately, a remand is required for the Veteran's reopened claims for service connection for a left knee disorder and for a left ankle sprain as well as for the remaining issues on appeal.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c), (d) (2010).

At the outset, the Board notes that VA's duty to assist the Veteran in the development of his claims includes making reasonable efforts to help the Veteran procure pertinent records, whether or not they are in federal custody.  See 38 U.S.C.A. § 5103A(b) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c) (2010).  In this case, information in the claims file reveals that there may be relevant records regarding these remaining claims which have not been obtained.

During his April 2011 Board hearing, the Veteran testified that two sets of medical records apparently are not found in the claims file.  For example, he testified that he recently gave a VA examiner private medical records originating from Dr. O.W.C., dated within seven to eight months of the hearing, but that they were not yet in the file (see transcript at pp. 13-14).  The Board's review of the claims file discloses private medical records from Dr. O.W.C. dated between May 2008 and October 2008, nearly three years ago, but no recent records from that office are found in the file.  

The Veteran also testified in April 2011 that he had been examined at VA approximately three months before, or January 2011, that there should be VA medical records of six to seven weeks of physical therapy treatment for his back in approximately October 2010, and that he had undergone two MRI scans of his back within the past year and a half (see transcript at pp. 6-7).  The Board notes that the claims file contains no VA medical records dated after June 2009.  

The Veteran is competent to testify about the frequency of medical visits and potential missing medical records.  Such testimony is also deemed credible in this case.  On remand, therefore, the RO/AMC shall obtain and associate with the claims file all outstanding private and VA medical records related to the Veteran's claims now on appeal.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Concerning the Veteran's service connection claims for a left knee, left ankle, shoulder, and circulation or neuropathy disorders, the Board notes that these claims have been denied in previous adjudications solely on the grounds that the evidence did not show or support direct service connection.  However, during his Board hearing the Veteran and his representative for the first time advanced the theory that these four claimed disorders should be service connected as secondary to a service-connected spinal disability (see transcript at p. 5).  The Board notes that the Veteran is service-connected for both residuals of a chronic lumbar strain and for mild spondylosis at the C5-C6 and C6-C7 levels of the cervical spine.  No VA medical examination or opinion has ever been sought as to whether any of these claimed disorders could be caused by or aggravated by the Veteran's lumbar spine or cervical spine disabilities.  

The law provides that secondary service connection shall be awarded when a disability is "proximately due to or the result of a service-connected disease or injury."  38 C.F.R. § 3.310(a).  See Libertine v. Brown, 9 Vet. App. 521, 522 (1996); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 (en banc).  Establishing service connection on a secondary basis therefore requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service connected disability.

Under the theory of secondary service connection, the Veteran is contending that if he is not entitled to direct service connection for his left knee, left ankle, shoulder and circulation or neuropathy claims on a direct basis then he might be entitled to service connection if any of these conditions was caused by or aggravated by a service-connected spinal disorder.  The Board's review of duty-to-assist letters sent by the RO to the Veteran regarding all the claims currently on appeal, including correspondence dated in November 2006, December 2007, and August 2009, discloses that the Veteran has not received a VCAA notice regarding the information and evidence necessary to satisfy a secondary service connection claim.  Therefore, on remand, the Veteran shall be provided with proper VCAA notice pertinent to his secondary service connection claims.  

Service treatment records show that an October 1998 diagram the Veteran reported an ache in his left shoulder and throbbing pain in both his left and right ankles.  An April 1999 record noted pain in the left knee and an impression of lower back pain with radiculopathy.  A May 1999 record noted a one-year history of low back and left lower extremity pain radiating into the knee.  A June 1999 service treatment record also showed treatment for a left ankle sprain related to a fall down a stairwell.  

The Veteran's June 1999 discharge examination revealed a scar on the right shoulder and in a contemporaneous report of medical history he listed a weak left ankle nerve and left knee pain; however, no abnormalities of the upper or lower extremities were noted on the discharge examination.  In addition, the Veteran testified during his Board hearing that he had no inservice circulation or neuropathy disorder or any injury to his left knee or to his left or right shoulder while in service (see transcript at p. 4).

Although the Veteran underwent a VA examination in March 2000 to assess his reported left knee and left ankle disorders, X-ray studies and physical examination disclosed no current disability for either complaint.  The Board notes that examination took place more than 11 years ago.  In the meantime, the Veteran has credibly asserted that the compensation and shifting he undertakes for back pain over the years has worsened his left ankle and caused pain to radiate to his left knee.  Moreover, the Veteran has never been examined for either a left or right shoulder disability, and no medical professional has been requested to opine on whether the Veteran's claimed disorders of the left knee, left ankle, shoulder, and circulation or neuropathy of the extremities are secondary to a service-connected spinal disability.  

Therefore, on remand, VA examinations should be scheduled to determine whether the Veteran currently has a diagnosed left knee, left ankle, shoulder, and circulation or neuropathy disorder.  If it is determined that the Veteran has a current left ankle disorder, then the VA examiner shall determine if such is related to military service or is secondary to a service-connected disability.  If it is determined that the Veteran has a current left knee or shoulder disability, then the VA examiner shall determine if such is secondary to one of the Veteran's service-connected disabilities, such as his service-connected lumbar strain or mild spondylosis of the cervical spine.  Assistance by VA includes obtaining an examination and medical opinion when such is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c)(4) (2010).  Under the circumstances of this appeal, the Board finds that this assistance is necessary in order to fulfill the mandate of the VCAA.

Concerning the Veteran's claim for a higher rating for his service-connected lower back disability and his claim for service connection for poor circulation, claimed as neuropathy of the extremities, the Board notes that the Veteran has testified that his lumbar spine disability has worsened over the years, that he has erectile dysfunction due to his back disability, and that he has a burning sensation around his knees, calves, and thighs in his lower extremities that he believes is secondary to his back disability (see transcript at pp. 7, 10-11).  

The Board notes that under the provisions of Note 1 to the General Rating Formula for Diseases and Injuries of the Spine any associated objective neurologic abnormalities of the thoracolumbar or cervical spine should be evaluated separately under an appropriate diagnostic code.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2010).

Therefore, on remand, after the additional medical records requested herein have been associated with the claims file (see discussion above), the RO/AMC shall schedule the Veteran for both an orthopedic and neurological VA examination of his service-connected lumbar strain disability to determine if he is entitled to a rating in excess of 20 percent and to determine if he is entitled to separate disability ratings for erectile dysfunction and for his complaints of poor circulation or neuropathy of the upper or lower extremities under the provisions of 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2010), Note 1.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall provide the Veteran with appropriate notice, pursuant to the VCAA under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that includes the requirements for establishing secondary service connection pursuant to 38 C.F.R. § 3.310, for his claims for service connection for a left knee, left ankle, shoulder, and circulation or neuropathy disorders, to include as secondary to a service-connected disability.

2.  The RO/AMC shall contact the Veteran and his representative and request they furnish the names, addresses and approximate dates of treatment for all medical care providers, VA and non-VA, who treated the Veteran for his lumbar spine, left knee, left ankle, shoulder and circulation or neuropathy disorders and whose records are not found within the claims file.  Of particular interest are any outstanding records of evaluation and/or treatment from Dr. O.W.C. dated within seven to eight months of the April 2011 Board hearing, or in approximately September or October 2010; and any outstanding records of evaluation and/or treatment from the Montgomery or Tuskegee VA Medical Centers, for the period from June 2009 to the present, especially any records of MRI scans and examinations of the lumbar spine and physical therapy treatments for the back during 2010.  After the Veteran has signed the appropriate releases, those records not already associated with the claims folder should be obtained and associated with the claims folder.

3.  After completion of the above development, the RO/AMC shall schedule the Veteran to undergo an appropriate VA examination(s) to determine the nature, extent, onset, and etiology of any left knee, left ankle, or shoulder disability.  The claims file and a copy of this Remand shall be made available to and reviewed by the examiner(s).  The examiner(s) shall note such review, and identify important information gleaned therefrom, in an examination report.  The examiner(s) is (are) specifically requested to consider any lay statements of the Veteran regarding his symptomatology since service and any statements regarding his efforts to compensate for and shift his back pain to other parts of his body.  All indicated studies deemed necessary shall be performed, and all findings shall be reported in detail.  The rationale for all opinions expressed shall be provided in a legible report.  The examiner(s) shall address the following opinion requests:

A.  Whether the Veteran has a current left knee, left ankle, and left/right shoulder disability and/or a disability manifested by poor circulation/neuropathy of the extremities.  If so, such should disability should specifically be identified.

B.  Whether, it is at least as likely as not (a 50 percent probability or more) that any currently diagnosed left knee, left ankle, left/right shoulder disability and/or a disability manifested by poor circulation/neuropathy of the extremities is etiologically related to service.

C.  Whether it is at least as likely as not that any currently diagnosed left knee, left ankle, left/right shoulder disability and/or a disability manifested by poor circulation/neuropathy of the extremities (if paragraph B was answered in the negative) was caused by any service-connected disabilities; or in the alternative whether it is at least as likely as not that any of the Veteran's service-connected disabilities aggravated (i.e., permanently worsened) any currently diagnosed left knee, left ankle, left/right shoulder disability and/or a disability manifested by poor circulation/neuropathy of the extremities (if paragraph B was answered in the negative).  If aggravation is found, the degree of aggravation must be specifically identified.

A complete rationale must be given for all opinions and conclusions expressed.

4.  After any unassociated evidence is obtained and associated with the claims file, schedule the veteran for VA orthopedic and neurologic examinations to determine the nature and severity of his lumbar spine disability.  The examiner should be provided with the veteran's claims file.  Any opinion provided should be supported by a full rationale.  The examiner should specifically:

a) Provide the range of motion of the lumbar spine (extension, forward flexion, left and right lateral flexion and left and right rotation), expressed in degrees, as well as state whether there is any favorable or unfavorable ankylosis of the back.

b) Determine whether the back exhibits weakened movement, excess fatigability, or incoordination attributable to the service connected back disorder and, if feasible, these determinations should be expressed in terms of the degree of additional range of motion loss due to any pain, weakened movement, excess fatigability, or incoordination.  The examiner should also express an opinion on whether pain could significantly limit functional ability during flare-ups or when the back is used repeatedly over a period of time.  This determination should also, if feasible, be portrayed in terms of the degree of additional range of motion loss due to pain on use or during flare-ups.

c) Identify any associated neurological deformities associated with the service- connected back disorder.  The severity of each neurological sign and symptom should be reported.  In this regard, the examiner should address all of the veteran's neurologic complaints.  The examiner should conduct any appropriate neurological testing needed to address the above, including MRI and EMG studies.  If these studies are not necessary, the examiner should state so and provide the reason why such studies are not necessary.

d) State whether the veteran has intervertebral disc syndrome (IVDS).  If so, state whether IVDS results in incapacitating episodes, and if so, the duration of the episodes over the past 12 months should be reported.  

The examiner should note that for VA purposes an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

e) List all neurological impairment caused by the service-connected back disability.  Provide an opinion as to whether any neurological symptomatology equates to "mild," "moderate," "moderately severe" or "severe," incomplete paralysis or complete paralysis of the sciatic nerve.  Moreover, state whether any other nerve is affected and if so state the severity of the impairment of the nerve affected.

State whether the Veteran is entitled to separate disability ratings for erectile dysfunction and for his complaints of poor circulation or neuropathy of either the upper or lower extremities under the provisions of 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2010), Note 1.

A complete rationale for all opinions and conclusions reached should be provided.  It is imperative that the examiner offer a detailed analysis for all conclusions and opinions reached supported by specific references to in-service and post-service medical records and the Veteran's lay assertions.  

5.  Thereafter, the RO/AMC shall readjudicate the Veteran's remaining claims on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).





______________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


